DETAILED ACTION


Allowable Subject Matter
Claims 2-6 are allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 1, the prior art teaches a method for generating video data representing a video of a moving object, the method comprising: 
deciding a movement path of the object, based on an instruction by a user; 
determining whether an object video showing the object moving along the movement path is equivalent to a video for repeated playback or not, based on the movement path; 
generating video data based on the object video when the object video is determined as equivalent to the video for repeated playback; and 
warning the user when the object video is determined as not equivalent to the video for repeated playback, wherein the movement path in a second area including a first area is decided, based on the instruction.
However in the context of claim 1 as a whole, the prior art does not teach “when both of a start point of the movement path and an end point of the movement path are located in an area that is different from the first area in the second area, or when a distance between the start point located in the first area and the end point located in the first area is shorter than a first threshold, the object video is determined as equivalent to the video for repeated playback.” Therefore, Claim 1 as a whole is allowable.

Regarding Claim 4, the prior art teaches a method for generating video data representing a video of a moving object, the method comprising: 
deciding a movement path of the object, based on an instruction by a user; 
determining whether an object video showing the object moving along the movement path is equivalent to a video for repeated playback or not, based on the movement path; 
generating video data based on the object video when the object video is determined as equivalent to the video for repeated playback; and 
warning the user when the object video is determined as not equivalent to the video for repeated playback, wherein a direction of the object moving along the movement path is decided, based on the instruction, the instruction is an operation to move the object within an area while designating two points on the object located in the area, the direction of the object is decided, based on an angle formed by a line passing through the two points and the movement path.
However in the context of claim 4 as a whole, the prior art does not teach “when the distance between the start point and the end point is shorter than the first threshold and a difference between an angle representing the direction of the object at the start point and an angle representing the direction of the object at the end point is smaller than a second threshold, the object video is determined as equivalent to the video for repeated playback.” Therefore, Claim 4 as a whole is allowable.
Regarding Claim 5, the prior art teaches a video data generation device generating video data representing a video of a moving object, the device comprising: 
one or more processors configured to: 
decide a movement path of the object, based on an instruction by a user, determine whether an object video showing the object moving along the movement path is equivalent to a video for repeated playback or not, based on the movement path, generate video data based on the object video when the object video is determined by the determination unit as equivalent to the video for repeated playback, warn the user when the object video is determined as not equivalent to the video for repeated playback, wherein the movement path in a second area including a first area is decided, based on the instruction.
However in the context of claim 5 as a whole, the prior art does not teach “when both of a start point of the movement path and an end point of the movement path are located in an area that is different from the first area in the second area, or when a distance between the start point located in the first area and the end point located in the first area is shorter than a first threshold, the object video is determined as equivalent to the video for repeated playback.” Therefore, Claim 5 as a whole is allowable.

The corresponding dependent claims depend directly from the claim that contains allowable subject matter comprise allowable subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611